Citation Nr: 1450970	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  06-34 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected disability.

5.  Entitlement to a rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine, L4-5.

6.  Entitlement to a rating greater than 10 percent for service-connected right lower extremity radiculopathy.

7.  Entitlement to an initial rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD), prior to February 25, 2014.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose, in part, from a January 2005 rating decision by the Los Angeles RO (hereinafter, the Agency of Original Jurisdiction (AOJ)) which, inter alia, denied service connection claims for bilateral hearing loss, tinnitus, a left knee condition, a right knee condition, hypertension, a skin condition and a breathing disorder.  In June 2005, the Veteran filed a notice of disagreement (NOD) with these denials.  A statement of the case (SOC) was issued in October 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2006 which specifically limited the issues on appeal to bilateral hearing loss, tinnitus, a left knee disability and hypertension.  See VA Form 9, Box 9B, received November 2006.

In a  December 2009 AOJ rating decision, the Seattle RO continued a 30 percent rating for PTSD, continued a 20 percent rating for degenerative disc disease of the lumbar spine, and continued a 10 percent rating for right lower extremity radiculopathy.  The Veteran filed an NOD (via a VA Form 9) in February 2010.  A March 2014 AOJ rating decision awarded a 30 percent rating for PTSD effective February 25, 2014.  An SOC was issued in March 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.  With respect to the PTSD claim, the Veteran voiced his satisfaction with the 50 percent rating since February 25, 2014, but argued that the award of a 50 percent rating should extend to the beginning of the period on appeal.

In July 2014, the Veteran's representative appeared before the undersigned to argue the merits of the Veteran's claims.  The Veteran did not testify.  A transcript of that hearing is of record.  During the he hearing, the Veteran's representative argued entitlement to a 70 percent rating for PTSD for the time period prior to February 25, 2014, but also indicated that the Veteran was not appealing the award of a 50 percent rating since February 25, 2014.

Regarding the characterization of the PTSD claim, the Board notes that a claim for an initial  or increased rating remains in controversy when less than the maximum available benefit is awarded, unless the claimant expressly limits the appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Here, the Veteran and his representative have explicitly limited the appeal to the matter of a rating greater than 30 percent for PTSD for the time period prior to February 25, 2014.  The issue on the title page has been accordingly rephrased.

In addition to a paper claims file,  the record includes paperless documents located in Virtual VA and the Veterans Benefits Management System (VBMS), electronic record storage systems.  

The Board notes that, since the AOJ adjudicated the issues of entitlement to service connection for hypertension, hearing loss and tinnitus in a February 2009 supplemental SOC (SSOC), additional evidence has been added to the record.  A review of this evidence reveals no pertinent evidence regarding the onset or etiology of these disorders.  As such, there is no prejudice to the Veteran in adjudicating the claims at this time without AOJ review of this evidence in the first instance.


The Board's disposition of the increased rating claims for lumbar spine disability and right lower extremity radiculopathy, as well as the decision on the service connection claims for hypertension, hearing loss and tinnitus, as well as the higher rating claim for PTSD, I is set forth below.  The claim for service connection for left knee disability is addressed in the remand following the order; that matter is being remanded to the AOJ.  VA will notify the Veteran  when further action, on his part, is required.

As a final preliminary matter, the Board notes that the Veteran has raised the issue of entitlement to a total disability rating based upon individual unemployability (TDIU).  See VA Form 21-8940 Veteran's Application for Increased Compensation Based on Individual Unemployability) received in March 2014.  As this matter has not been adjudicated by the AOJ and appears to be based on multiple service-connected disabilities, it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. During the July 30, 2014, Board hearing-prior to the issuance of an appellate decision, the Veteran's representative withdrew from appeal the claims for a rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine and for a rating greater than 10 percent for service-connected right lower extremity radiculopathy. 

2.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.
 
3.  Although the Veteran currently manifests hypertension, there is no competent, probative  evidence that hypertension had its onset in service or to a compensable degree within the first post-service year, or is otherwise medically related to  service.

4.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

5.  Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, there is no credible, persuasive evidence of hearing loss for many years after service, and the only competent, probative opinion of record to address the question of whether there exists a medical nexus between the Veteran's in-service noise exposure and his bilateral hearing loss weighs against the claim.
 
6.  Although the Veteran currently asserts that he experiences tinnitus, there is no credible, persuasive evidence of tinnitus for many years after service, and the only competent, probative opinion of record to address the question of whether there exists a medical nexus between the Veteran's in-service noise exposure and current tinnitus weighs against the claim.

6

7.  Pertinent to the August 2009 claim for increase, and prior to February 25, 2014, the Veteran had PTSD psychiatric symptoms and manifestations of the type, frequency, and/or severity that appear to more nearly approximate occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, consistent with a 50 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal for the claim for a rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine by the Veteran's representative are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of appeal for the claim for a rating greater than 10 percent for service-connected right lower extremity radiculopathy by the Veteran's representative are  met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3. The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

5.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4
6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating for PTSD, from January 29, 2009 through February 24, 2014,   are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2014).


DISMISSAL OF WITHDRAWN CLAIMS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

During the July 30, 2014, Board hearing, the Veteran's representative withdrew from appeal the claims of entitlement to a rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine and entitlement to a rating greater than 10 percent for service-connected right lower extremity radiculopathy.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to the claims of entitlement to a rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine and entitlement to a rating greater than 10 percent for service-connected right lower extremity radiculopathy.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

 Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1) . 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With respect to claims for increased compensation, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran filed his service connection claims in July 2004.  In a July 2004 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The claims were first adjudicated in a January 2005 AOJ rating decision.  A post-adjudicatory AOJ letter in May 2006 first provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The timing deficiency of the Dingess notice requirements were cured with readjudication of the claims in an October 2006 SOC and a supplemental SOC (SSOC) in February 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran filed his increased rating claim for PTSD in August 2009.  A September 2009 pre-rating letter fully advised the Veteran to submit medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim, provided examples of the types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which were relevant to establishing an increased rating, advised him of the criteria for determining ratings and effective dates of awards, and further advised him of the schedular criteria for evaluating PTSD.  The December 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the September 2009 letter met the content of notice requirements described in Dingess/Hartman, and Vazquez, as well as VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file  consists of service treatment records (STRs), private medical record,  VA clinic records, and examination reports.  There are no outstanding requests to obtain any additional private medical records which the Veteran has both identified and authorized VA to obtain on his behalf, and, as explained below, the examination reports of record are deemed adequate, and no additional examination is warranted.  Also of record and considered in connection with these claims is the transcript of the Board's hearing, along are various written statements provided by the Veteran and his representative.   The Board finds that no further action on any of these claims, prior to appellate consideration, is required.  

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Initially, the Board notes that the AOJ has not obtained any medical opinion regarding the etiology of the Veteran's hypertension.  Here, as explained in more detail,  below, the Veteran has demonstrated that he has a current disability of hypertension, but there is no competent, persuasive evidence to indicate that this disability has been persistent or recurrent since service, or may be associated with an event, injury, or disease in service.  

For reference purposes, VA defines hypertension as being present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  See Veteran Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000).  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  Id.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with VA's rating schedule requiring 2 or more readings on at least 3 different days.  Id.  See 38 C.F.R. § 4.104, DC 7101, Note (1).

Here, there is no lay or medical evidence suggesting that the Veteran manifested either systolic or diastolic blood pressure readings which could suggest the presence of hypertension in service or within one year of discharge.  The Veteran seeks to establish his entitlement to service connection for hypertension based on the theory that his hypertension is due to herbicide exposure in service.  However, the Secretary of VA has specifically excluded hypertension as a disease presumed to have resulted from exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  As addressed below, the Veteran has presented no persuasive competent evidence which suggests that his current hypertension is related to service, to include herbicide exposure.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2).  Therefore, VA has no obligation to obtain any medical opinion commenting upon the etiology of the Veteran's hypertension.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

The Veteran was afforded VA audiology examination with benefit of review of his claims filer in June 2008.  The Board finds that such VA examination and accompanying opinion is adequate to decide the hearing loss and tinnitus issues, as it is predicated on an interview with the Veteran, a review of the STRs and post-service medical record, and audiometric testing.  The opinion proffered considered all of the pertinent evidence of record, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination on the hearing loss and tinnitus claims has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also afforded VA examinations to determine the nature and severity of his PTSD in September 2009 and February 2014.  These examination reports contain all necessary findings.  Notably, the question on appeal is limited to the severity of PTSD for the time period prior to February 25, 2014.  The VA examination reports are supplemented by treatment records of the Veteran covering the time period in question.

As regards the July 2014 hearing, the provisions of 38 C.F.R. 3.103(c)(2) require that the Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was not present but the Veteran's representative was allowed to provide oral argument in support of the claims on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of this limited hearing.  As such, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and the hearing is legally sufficient.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Service connection claims

The Veteran seeks to establish his entitlement to service connection for bilateral hearing loss, tinnitus and hypertension.  He alleges that his bilateral hearing loss and tinnitus result from noise exposure during service.  He also alleges that his hypertension first manifested shortly after his service discharge, and is due to his exposure to herbicides while serving in the Republic of Vietnam during the Vietnam Era.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Cardiovascular-renal disease (including hypertension) is listed as a "chronic" disease under 38 C.F.R. § 3.309(a).  Notably, the Walker decision appeared to operate on the assumption that sensorineural hearing loss was not considered a "chronic" disease for purposes of 38 C.F.R. § 3.303(b).  This case did not contain any discussion as to whether sensorineural hearing loss came within the definition of an organic disease of the nervous system which is listed as a chronic disease for purposes of 38 C.F.R. § 3.309(a). 

VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  As the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

VA has not, however, identified tinnitus as a "chronic" disease under 38 C.F.R. § 3.309(a), to include coming within the definition of an organic disease of the nervous system.  Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology per Walker, as explained below, lay assertions as to the existence, and continuity of symptoms, of tinnitus, or ringing in the ears, is considered competent evidence of such. 

In addition, diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the specific time period will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Specifically, this includes 2,4-D; 2,4,5-7 and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  The Secretary has specifically excluded hypertension as a disease presumed to have resulted from exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With respect to each claim, the requirement of current disability is met.  Recent medical records reflect diagnoses and/or relevant testing results/clinical findings to establish the existence of essential hypertension, bilateral high frequency sensorineural hearing loss and tinnitus.

The requirement of an in-service injury, disease or event is also met for each claim. In this respect, he had a military occupational specialty as a fuel specialist for the U.S. Air Force.  His testimony regarding the fueling of C-130 aircraft while their engines were running is credible and consistent with his known circumstances of service.  38 U.S.C.A. § 5107(a).  Additionally, he was stationed in Vietnam during the Vietnam Era.  As such, his exposure to herbicides is presumed.  38 C.F.R. § 3.307(a)(6)(iii).

Thus, the dispositive issues on appeal concern whether the Veteran's hypertension, bilateral hearing loss and/or tinnitus is/are medically- related to his military service.  The Board finds that the evidence of record fails to establish-by competent, credible, and persuasive evidence-a medical relationship between any of these disabilities and the Veteran's service. 

The STRs do not reflect the onset of hypertension in service.  There are only two recorded blood pressure readings of 136/80 and 124/72 found on his August 1966 entrance examination and his June 1970 separation examination, respectively.  These readings are not consistent with VA's definition of hypertension.  See VBA Training Letter 00-07 (July 17, 2000) (defining hypertension as diastolic blood pressure of 90 mm Hg or more or systolic pressure of 140 mm Hg or more).  Additionally, on Dental Patient Histories dated November 1967, March 1968 and April 1969, the Veteran specifically denied having been treated for high blood pressure.

The Veteran's STRs also do not reflect the onset of bilateral hearing loss and tinnitus in service.  The Board observes that, prior to November 1967, service departments used American Standards Association (ASA) units to record pure tone sensitivity thresholds and VA currently uses the International Standards Organization (ISO)-American National Standards Institute (ANSI) units.  Converting to ISO units requires that specific amounts be added to recorded ASA audiometric results: 15 at 500 Hz, 10 at 1000 Hz; 10 at 2000 Hz; 10 at 3000 Hz; and 5 at 4000 Hz.  

The Veteran's August 1966 entrance examination showed hearing acuity at 0 decibels in both ears in the frequencies of 500, 1000, 2000, 3000, 4000 and 6000 Hertz (Hz).  A conversion of the August 1966 entrance examination to ISO units would demonstrate hearing acuity of 15, 10, 10, 10 and 5 decibels in both ears at 500, 1000, 2000, 3000 and 4000 Hz, respectively.

The Veteran's June 1970 separation examination measured right ear pure tone thresholds of 15, 20, 10, 20, 20 and 25 decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hz, respectively.  He had left ear pure tone thresholds of 10, 10, 10, 25, 20 and 25 decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hz, respectively.  There was no lay report of tinnitus or decreased hearing acuity.

Post-service, the earliest available medical evidence consists of the Veteran's initial VA Compensation and Pension (C&P) examination in February 1971.  At that time, the Veteran did not report hypertension, hearing loss and/or tinnitus, and is not shown to have taken  anti-hypertensive medications.  He had a blood pressure reading of 138/78.  He denied symptoms involving his ears.

The Veteran filed his service connection claims for hypertension, hearing loss and tinnitus in July 2004.  His available post-service medical records do not specifically reflect when he was diagnosed with hypertension, but a December 2005 private treatment record reflected his report of hypertension (HTN) for "15-20 years."  

In June 2008, the Veteran underwent VA  audiology examination.  At that time, he reported military duties of working on a flight line refueling aircraft.  He described the refueling process as lasting 2-3 hours in duration with the engines running.  He was provided earplugs which had been insufficient to drown out the aircraft noise.  He first noticed hearing difficulty 21/2 years previous.  He denied significant noise exposure after service, or a family history of hearing loss.  With respect to tinnitus, the Veteran reported first becoming aware of a humming sound a "couple of years ago."  Audiometric testing demonstrated right ear hearing acuity of 40, 30, 40, 25 and 30 decibels at 500, 1000, 2000, 3000 and 4000 Hz, respectively.  He had left ear hearing acuity of 40, 40, 40, 35 and 35 decibels at 500, 1000, 2000, 3000 and 4000 Hz, respectively.  The Veteran had word recognition scores of 80 and 86 in the right and left ears, respectively.  The examiner diagnosed sensorineural hearing loss in both ears.

The examiner's review of the STRs indicated that the Veteran's entrance examination demonstrated normal hearing sensitivity bilaterally with 0 decibels across all frequencies.  The June 1970 separation audiometric examination also demonstrated normal hearing sensitivity bilaterally with 10-25 decibels at various levels.  The examiner indicated that, although there was a threshold shift between service entrance and separation, findings from the Institute of Medicine supported the notion that delayed onset of hearing loss associated acoustic trauma did not exist.  Thus, the examiner indicated that any further shift in the Veteran's hearing would not be causally related to the in service noise exposure.  Based on the Veteran's report of noticing hearing loss and tinnitus approximately 21/2 years previous, the examiner opined that the Veteran's current hearing thresholds were likely due to normal variability over time.

Additional evidence includes a November 2006 private audiology statement diagnosing the Veteran with mild sensorineural hearing loss, bilaterally, as well as tinnitus associated with hearing loss.


With respect to hypertension, the Veteran's STRs document  no blood pressure readings indicative of hypertension.  See VBA Training Letter 00-07 (July 17, 2000) (defining hypertension as diastolic blood pressure of 90 mm Hg or more or systolic pressure of 140 mm Hg or more, or if both are present).  Additionally, the Board finds no persuasive evidence that hypertension was present to a compensable degree within one year of service discharge.  See 38 C.F.R. § 4.104, DC 7101 (providing for a 10 percent rating with diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control).  Notably, the July 1971 C&P examination report reflected a blood pressure reading of 138/78 without any history of anti-hypertensive medications noted.

Notably, the Veteran has recently reported that "shortly after returning f[ro]m service I developed high blood pressure and was started on medication."  See VA Form 9 received November 2006.  Notably, the Veteran is clearly competent to report a diagnosis received by a physician and to recall when he started taking medication for hypertension.  However, the Veteran's current recollections contradict a prior statement he made a physician in December 2005 wherein he reported a history of hypertension since approximately 1985-1990.

The Board finds greater probative value and reliability to the Veteran's recorded recollections in his December 2005 medical record, as this recollection was his first recorded statement of record and bears a greater indicia of reliability as it was made in the context of seeking appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

Additionally, the December 2005 statement is consistent with the 1971 C&P examination report which did not show findings indicative of hypertension or reflect that he was taking anti-hypertensive medications.  On the other hand, the Veteran's recent recollection in November 2006 of being prescribed hypertensive medications within one year of service discharge is not consistent with the entire evidentiary record or his prior December 2005 statement. 

Furthermore, there is no competent evidence or opinion supporting the Veteran's contention that his currently diagnosed hypertension is in any way related to his service.  The Veteran has primarily asserted that his hypertension is due to herbicide exposure, and his representative has argued that hypertension has been recognized by VA as being presumptively caused by herbicide exposure.  However, the Secretary has found no association between hypertension and exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  Otherwise, no competent evidence on the question of a direct relationship to service-or, a  relationship to herbicides-has  been presented or identified, and the Veteran simply does not have the medical training or expertise to competently attribute his hypertension to service.  See e.g., Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). 

Thus, the Board finds that service connection for hypertension on a direct basis (as being first manifest in service or caused by an event in service) or on a presumptive basis (as a chronic disease manifest to a compensable degree within one year of service discharge, continuity of a chronic disease since service or due to herbicide exposure) is not warranted.

With respect to the hearing loss and tinnitus claims, the reports of the Veteran's audiology evaluations during do not document  the onset of hearing loss and/or tinnitus.  The only competent opinion of record to address the question of whether the Veteran's current hearing loss and tinnitus results from service consists of the June 2008 VA examiner's opinion that the currently diagnosed hearing loss and tinnitus are less likely than not related to the Veteran's service.  As indicated, this opinion was based on both examination of the Veteran and review of the claims file, and the examiner provided a rationale for the conclusion reached.  Notably, the examiner noted that the Veteran's hearing acuity threshold shifts in service did not establish acoustic trauma as being the cause of his current hearing loss disability.  This examiner rendered this opinion based upon considering the August 1966 audiometric results in ASA standards.  The Board finds that this factual inaccuracy does not affect the validity of the opinion provided as the ISO conversion would show an even lesser extent of threshold shift from service entry to separation. 

On the other hand, the Veteran has not presented any contrary, competent evidence on the question of a direct relationship of his hearing loss and tinnitus to service.  While the Veteran is clearly competent to describe decreased hearing acuity and tinnitus, the Board finds that the Veteran is not competent to provide medical opinion on the question of a direct relationship to service as he does not have the medical training or expertise to competently attribute his hearing loss or tinnitus to his in noise exposure.  See e.g., Jones, 7 Vet. App. at 137-38.

In so finding, the Board notes that the Veteran has not alleged the onset of hearing loss and/or tinnitus in service, or continuity of symptoms of diminished hearing or ringing in the ears since  service; rather,  he has specifically reported the onset of hearing loss and tinnitus many decades after service.  

Thus, the Board finds that service connection for hearing loss and tinnitus on a direct basis (as being first manifest in service or caused by an  in-service event, injury or disease ), or hearing loss on a presumptive basis (as a chronic disease manifest to a compensable degree within one year of service discharge, or on the basis of continuity of symptomatology of a chronic disease since service), is not warranted.

For all the foregoing reasons, the Board finds that the claims for service connection for hypertension, hearing loss and tinnitus, must each be denied.  In reaching the  conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each  claim, that doctrine is not applicable.  See 38 U.S.C.A. § 107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

II. Increased rating for PTSD

The Veteran asserts that he is entitled to a 70 percent rating for his PTSD for the time period prior to March 5, 2014.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The 30 percent rating for the Veteran's PTSD has been assigned pursuant to DC 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown , 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, the Veteran filed his original application for service connection for PTSD in November 2005.  Clinical records from the San Bernardino Vet Center beginning in December 2005 reflected the Veteran's report of sleep impairment with early awakening, depression and lack of interest in activities.  His mental status examinations were significant for depression, retarded motor activity, poor focus and concentration, and disorganized thought process (TP).  A March 2006 letter from this facility diagnosed the Veteran with ongoing PTSD-related symptoms such as sleep disturbance, interpersonal conflicts, anxiety, depression, survivor guilt, hypervigilance, exaggerated startle response, avoidance, anger control problems and isolation which interfered with his ability to function in occupational and social settings.  A GAF score of 55 was assigned.

On his initial VA PTSD examination in June 2007, the Veteran endorsed additional symptoms of irritability with anger outbursts, impaired impulse control, anger and depression.  His mental status examination was significant for abnormal mood and affect with anxiety and depression, absent abstract thinking, and mild to moderately abnormal memory due to difficulty with retention of highly learned materials and remembering to complete tasks.  His thought processes were abnormal due to having dreams and nightmares about war events.  The examiner diagnosed PTSD and assigned a GAF score of 60-65, which was noted to represent mild to moderate psychiatric symptoms with difficulty establishing and maintaining work and social relationships and decrease in work efficiency, especially during periods of significant stress.  He had no difficulty understanding simple commands, but had some difficulty with complex (two to three step) commands.

An AOJ rating decision dated August 2007 awarded service connection for PTSD, and assigned an initial 30 percent rating, effective December 6, 2005..

In January 2009, the Veteran presented to VA  to establish VA health care.  At that time, pertinent to his mental health, he endorsed nightmares and avoiding situations reminding him of war events, but he denied hypervigilance or feelings of detachment.  A February 2009 VA mental health treatment note documents  the Veteran's report of an early retirement as a youth counselor due to symptoms of fatigue and insomnia.  He reported that, 3 to 4 times a week, he felt sad and worried with flashbacks, avoidance behavior, easy startle, and hypervigilance.  He denied suicidal or homicidal ideations (SI/HI), auditory or visual hallucinations (AVH), mania symptoms, or paranoia.  His mental status examination was significant only for a sleepy and tired appearance with a "tired" affect that was congruent and constricted.  A GAF of 60 was assigned.

A March 2009 mental health note reflects the Veteran's report of feeling calmer when taking Remeron although he had continued problems with insomnia and difficulty staying asleep.  He had not experienced any flashbacks in the last month, and he described occasional but not severe irritability.  On mental status examination, the Veteran was fully oriented with good hygiene and grooming.  His speech was regular in rate, rhythm and volume.  There was no psychomotor retardation or agitation.  He had a calm and cooperative attitude.  His mood was fair and affect was euthymic.  His thought process was linear and goal-directed.  There were no hallucinations, delusions, paranoia, obsessions, suicidal ideations or homicidal ideations.  His insight and judgment were fair.  A GAF score of 65 was assigned.

A May 2009 VA treatment record notes that the  Veteran had  improved sleep to 4 to 5 hours per night with middle insomnia.  He reported decreased concentration but a fair energy level.  He spent his time volunteering at the American Legion, doing yard work, playing golf and playing card games.  A GAF score of 60 was assigned.

A July 2009 VA treatment record included the Veteran's report of having a "pretty good" mood.  His sleep had improved to 5 hours per night with middle insomnia.  His energy level was fair but his concentration was decreased.  He continued to volunteer at the American Legion, perform yard work, and play golf and card games.  A GAF score of 60 was assigned.

The Veteran filed the increased rating claim on appeal in August 2009.  On VA PTSD examination in September 2009, the Veteran reported taking an early regular retirement, and not a disability retirement, due to eligibility.  After retirement, he attempted to work for the Job Corps but stopped due to fatigue and insomnia.  He reported that, despite taking mirtazapine, zolpidem and trazodone with partial symptom relief, his mental symptoms had worsened over the last year.  He described insomnia on most nights awakening to perform perimeter checks.  He had anxiety, tension, irritability, jumpiness, hyperalertness and easy startle most of the time.  He had occasional flashbacks with frequent intrusive combat thoughts.  He had occasional depression with rare crying spells, but he denied feelings that life was not worth living.  He denied suicidal ideas.  He did not have significant impairment of memory or concentration.  His energy level was fair.  He had good sociability, especially with young people.  He did not have panic attacks, but did not like crowds.  He denied auditory or visual hallucinations, or thoughts of harming self or others.  He reported getting along well with family and friends, but did not attend church or social clubs.  He did his share of housework, shopping and cooking.

On mental status examination, the Veteran was described as neatly dressed in casual clothing, being properly groomed and arriving on time.  He was polite, cooperative and reliable.  His mood was serious and dysphoric with rare smiling.  There was no laughing, weeping, agitation or psychomotor retardation.  Speech was soft with fair spontaneity.  There were no panic attacks or obsessional rituals.  His thought content was somewhat anxious and dysphoric consistent with his mood and circumstances.  There was no thought disorder.  The Veteran was well-focused during the examination answering all questions promptly and appropriately.  He denied psychotic symptoms or thoughts of harming himself or others.  He was correctly oriented to time, place, person and purpose.  His intelligence was estimated to be within normal limits.  He could recall the last three presidents, but not their predecessors.  His insight and judgment were intact with no impaired reality testing.  The examiner offered diagnoses of PTSD and depressive disorder, not otherwise specified (NOS).  He was assigned  a GAF score of 60, which was noted to represent moderate mental symptoms with some impairment in occupational functioning, which contributed to his decision to take elective retirement.

Thereafter, records from the San Bernardino Vet Center reflect that the Veteran underwent group PTSD counseling.  A March 2011 treatment record noted the Veteran to have an attentive and cooperative mood.  His eye contact was satisfactory.  His activity level was intense.  The Veteran's concentration and attention were satisfactory.  He was lucid and coherent with no disordered thinking.  Memory was intact.  His thinking appeared well-functioning with an appropriate thought content.  He alluded to flashback phenomena, but denied delusions, hallucinations, homicidal ideations or suicidal ideations.  In April 2012, the Veteran expressed survivor guilt.  He was observed to be clean and well-groomed, and oriented x3 with a calm mood and congruent affect.  His speech was within normal limits.  His memory was intact and his thought processes were organized.  He denied suicidal ideation, homicidal ideation, auditory hallucinations and/or visual hallucinations.  The Veteran was noted to have an angry mood related to a delay in his VA benefits in October 2012, and sad mood in January 2013.  Otherwise, mental status examination findings remained unchanged.  In April 2013, the Veteran reported staying home for Easter which made him feel worse.  He described increased hypervigilance in June 2013 due to news of public shootings.  He rated his PTSD as 5/5 in severity.  In July 2013, he was noted to be depressed, angry and frustrated with poor anger management.  He was depressed in August 2013 due to a medical concern for his wife.  A December 2013 record notes continued findings of no impairment of speech, thought process, or memory.

The Veteran attended VA PTSD examination on February 25, 2014.  At that time, the Veteran reported a marital history of him going outside most nights to calm down with a smoke which he thought had been normal, but may have led to some mistrust with his wife.  He was now able to discuss his thoughts and feelings with his wife.  He discussed being hard on his two boys since he had worked with incarcerated youth, and thought that his work experience and depression may have pushed his son's away.  He had suppressed his combat memories and troubles while working, which he had felt was normal.  His attendance at a group for combat veterans had helped him admit his own symptoms.  He did very little during the day, especially due to back pain and lack of motivation.  He reported that his sleep disturbance had a harmful effect on his ability to focus on necessary tasks.  His sleep difficulty had worsened over the years with his prescription of Trazodone being doubled from 2 to 4 pills.  He awoke due to combat nightmares 4 to 5 nights per week, and had trouble falling asleep due to ruminative thinking.  He described being easily startled and vigilant in public settings.  His appetite was disturbed during depressive episodes, and he had no sex drive.  He felt neither hopeless nor hopeful, but reported feeling not energized or as social as he used to be.  He preferred to stay by himself.  He had low self-esteem.

On mental status examination, the examiner noted that the Veteran became easily distracted due to ruminative thinking which was exhibited during the interview.  The Veteran's PTSD was manifested by chronic sleep disturbance, nightmares, agitations, short temper, intrusive memories of combat, avoidance of triggers of combat recollections, flashbacks, persistent negative beliefs about himself, self-blame, negative emotional state, diminished interest, hypervigilance, exaggerated startle response, reckless or disruptive behavior, poor concentration with related memory problems, estrangement, anxiety, and impairment of memory with retention of only highly learned material while forgetting to complete tasks which resulted in occupational and social impairment with reduced reliability and productivity.  The examiner diagnosed PTSD with disassociative features as well as moderate, recurrent major depressive disorder (MDD).  His MDD was manifested by symptoms of depressed mood, low motivation, low energy, low self-esteem, flat affect, hopelessness, appetite disturbance, low libido and rumination.  The examiner indicated that it was not possible to differentiate the extent of occupational impairment due to PTSD as opposed to MDD. 

A March 2014 AOJ rating decision awarded a 50 percent rating for PTSD, effective February 25, 2014.

At the outset, the Board notes that, in addition to PTSD, the February 2014 VA examination report reflects a diagnosis of MDD.  As no mental health professional has indicated that the psychiatric symptoms attributable to PTSD can be distinguished from MDD, and, in fact, the June 2009 examiner indicated that the social and occupational impairment due to these disorders cannot be delineated, the Board has resolved all reasonable doubt in the Veteran's favor and considered all of his psychiatric symptoms in the evaluation of his PTSD for the period in question.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the weight of competent, probative evidence establishes that, for the period prior to February 25, 2014, the criteria for a 50 percent but no higher rating for PTSD are met.

The aforementioned medical evidence reflects that, for this period, the Veteran perceived a worsening of his PTSD in approximately August 2009, as reflected in his application for increased benefits.  He self-described decreased concentration due to sleep impairment which left him feeling fatigued the next day.  The February 2014 VA examination report reflected a finding that the Veteran had poor concentration with related memory problems which impaired his ability to complete tasks.  This finding is consistent with examples providing for a 50 percent rating involving difficulty in understanding complex commands and impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).

The Veteran also demonstrated disturbance of motivation and affect.  The August 2009 VA examination report reflected that he no longer attended church or social clubs, which represented a withdrawal of prior activities such as volunteering for the American Legion and playing cards.  The August 2009 VA examiner noted that the Veteran's PTSD symptoms were a contributing factor to his elective retirement.  Thus, this finding is an example which tends to support the criteria for a 50 percent rating.

However, prior to February 14, 2014, the Veteran did not manifest any significant impairment of speech or abstract thinking, as reflected in the August 2009 VA examination report, the VA clinic records and the mental status examinations conducted by the Vet Center in San Bernardino.  He demonstrated the ability to establish and maintain effective social relationships as reflected in his August 2009 report of getting along well with family and friends, and having good sociability with young people.  He did not report panic attacks, and consistently denied delusions, hallucinations, homicidal ideations or suicidal ideations.

Clearly, for the period prior to February 25, 2014, the Veteran did not demonstrate all of the symptoms listed in the rating schedules as the type and extent or severity of symptoms warranting a 50 percent rating.  However, the Board is well aware that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan, supra.  In this case, the Board finds that with resolution of all reasonable doubt in the Veteran's favor, and applying the approximating principles of 38 C.F.R. § 4.7, the Board finds that, for the pertinent period prior to February 25, 2014, he Veteran's overall symptomatology picture, to particularly include his disturbance of affect and motivation as well as sleep impairment causing deficits in concentration and his ability to understand complex commands, support assignment of the 50 percent rating from the date of January 29, 2009 VA medical record (the earliest record documenting psychiatric complaints during the one-year "look back" period prior to the filing of the August 2009 claim)..  
The Board also finds that a rating greater than 50 percent for PTSD is not warranted at any point pertinent to the August 2009 claim for increased rating, and prior to February 25, 2014.  In this respect, the lay and medical evidence establishes that the Veteran's PTSD was not productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.  As discussed above, the Veteran maintained good relationships with his family and friends.  His clinical records consistently described the Veteran as maintaining his hygiene without any significant impairment of speech, thought process, insight or judgment, which are the type of symptoms supporting the assignment of a 70 percent rating.  In fact, for the period under consideration, the evidence fails to show nearly all of the enumerated symptoms/manifestation indicative of the type, frequency and/or severity to warrant the assignment of a 70 percent rating.  In this regard, there has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  In addition, there have been no recorded or reported incidents of impaired impulse control with violence. 

The Board also points out that none of the enumerated symptoms/manifestations consistent with the assignment of a 100 percent schedular rating for PTSD were shown during the period prior to February 25, 2014.  In this regard, there is no documentation of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, for the period in question, the clinical evidence did not demonstrate symptoms/manifestations of PTSD indicative of total occupational and social impairment.

The Board also points out  that none of the Veteran's assigned GAF scores during the period pertinent to the August 2009 claim for increased rating and prior to February 25, 2014, alone, provides a basis for more than the 50 percent rating herein assigned.  As noted, the assigned scores were 60 (during treatment in January 2009 and May 2009, and during  September 2009 VA examination), and 65 (during treatment in March 2009).  

Under DSM-IV, GAF scores ranging from 61 to 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

According to the DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Bearing these definitions in mind, the Board finds that the assigned GAF scores of 60 (predominately) and the one time score of 65 are suggestive of even less impairment that that contemplated in the 50 percent percent rating.  In any event, the Board again emphasizes, however, that the symptoms shown, and not any assigned GAF score, provides the primary basis for the assigned rating.  See 38 C.F.R. § 4.126.  

In so finding, the Board notes that the award of a 50 percent rating is consistent with the Veteran's arguments that his PTSD symptomatology leading to the award of a 50 percent rating effective February 25, 2014 had been present when he filed his claim for an increased rating.  His representative has argued that the Veteran's PTSD had actually been 70 percent disabling prior to February 25, 2014, and that the lay and medical evidence reflects an improvement of symptoms on February 25, 2014.  See, e.g., VA Form 646 (Statement of Accredited Representative in Appealed Case) dated May 2014.  It is argued that the Veteran's elective retirement (which occurred in 2003, see VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) received in March 2014) had been due to him missing 2 to 3 days a week due to his PTSD symptoms.  It is further argued that the Veteran's sleep impairment had improved during the appeal period.  Finally, it is argued that the benefit of the doubt should be resolved in the Veteran's favor as the Vet Center records do not contain any individual assessments of the Veteran.

The Board first observes that, with respect to the argument that the Veteran had missed work prior to retiring in 2003, the Veteran's representative is referring to symptomatology demonstrated well before the applicable appeal period.  The Board next observes that sleep impairment, in and of itself, is listed as an example supporting a 30 percent rating.  Nonetheless, the Board has attributed the effects of the Veteran's sleep impairment upon his memory, concentration, motivation and task completion ability, described on the February 25, 2014 VA examination, as being present at the beginning of the appeal period despite the fact that this impairment was not specifically shown on the September 2009 VA examination report.  Additionally, the Veteran's records from the San Bernadino Vet Center include multiple mental status examinations during the relevant time period which reflect no significant impairment of speech, memory, thought process, judgment or insight.  The Board, overall, does not find a significant increase or decrease of symptomatology since the inception of the appeal period.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point was the Veteran's PTSD shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the March 2014 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

The issue at hand involves the appropriate disability rating for service-connected PTSD for the period prior to February 24, 2014 .  The disability rating assigned are based on rating criteria which provide examples of the types of impairment expected of the particular disability level, but the rating analysis takes into account all factors which contribute to social and industrial impairment.  Mauerhan, 16 Vet. App. 436 (2002).  In adjudicating this case, the Board has considered all aspects of disability attributable to service-connected PTSD which also included use of the approximately principles of 38 C.F.R. § 4.7 to award further compensation. 

Thus, the Board finds that the 50 percent disability rating herein assigned reasonably describes the Veteran's disability level and symptomatology at all points pertinent to this appeal.  Notably, higher schedular ratings are available but the Board has determined that, for the period under consideration, those criteria were not met.  There is no evidence allegation that, for the period under consideration, the applicable schedular criteria are inadequate to rate the disability under consideration. 

The Board further notes that, pursuant to Johnson v. McDonald, ---F.3d ----, No.2013-7104, 2014 U.S.App. Lexis 15097 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's PTSD is appropriately rated as a single disability affecting his psychiatric status.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that the matter of the Veteran's entitlement to a total disability rating due to individual unemployability (TDIU) may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Here, the Veteran formally raised a claim of entitlement to TDIU by means of a VA Form 21-8940 received in March 2014.  On appeal, the Veteran specifically limited his appeal to the rating for PTSD prior to the filing of the TDIU claim (requesting a 50 percent rating) and has multiple service-connected disabilities.  In Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Thus, the TDIU issue is addressed in the Introduction Section of this decision with a referral to the AOJ for appropriate action.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the AOJ for further adjudication and still decide an increased-ratings claim).  

However, as there is no evidence or allegation indicating that, during the period under consideration, the Veteran's PTSD, alone, rendered the Veteran actually or effectively unemployable, no Rice TDIU claim has been raised.  Hence, the Board need not address the matter of the Veteran's unemployability due to PTSD in conjunction with the current claim for increase.   

In sum, the Board finds that the criteria for a 50 percent but no higher for PTSD, for the period prior to February 25, 2014-specifically, from the January 25, 2009 through February 24, 2014, are met.  In .  The Board has resolved reason in awarding the 50 percent rating, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  .  See 38 U.S.C.A. § 5107(b);38 C.F.R. §§ 3.102, 4.2; Gilbert, supra.  Accordingly, the claim for a higher rating must be denied.


ORDER

The appeal as to the claim for a rating greater than 20 percent for service-connected degenerative disc disease of the lumbar spine is dismissed.

The appeal as to the claim for a rating greater than 10 percent for service-connected right lower extremity radiculopathy is dismissed.

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


A 50 percent rating for service-connected PTSD, for the period from January 29, 2009 through February 24, 2014,  is granted, subject to the legal authority governing the payment of VA monetary benefits.


REMAND

The Board's review of the record reveals that further AOJ action on the Veteran's claim for service connection for left knee disability is warranted.

The Veteran claims that he manifests disability of the left knee as secondary to his service-connected disabilities.  Notably, during  the July 2014 hearing, the Veteran's representative incorrectly identified the issue as service connection for a right knee disability, but the Veteran clearly appealed an AOJ determination denying service connection for a left knee disability.  See VA Form 9 received November 2006.  He appears to assert that a gait imbalance caused by service-connected disability, which includes degenerative disc disease of the lumbar spine, right lower extremity radiculopathy and degenerative joint disease of the right ankle, has caused and/or aggravated a left knee disability.

While the Veteran's allegations in and of themselves are not sufficient to substantiate that he manifests a left knee disability proximately due to service-connected disability, his assertions, when considered in light of some evidence of a gait abnormality (see VA examination report dated September 2009) is sufficient to suggest a possible connection between his left knee disability and his service-connected disabilities.  Accordingly, a VA examination to obtain a medical nexus opinion is warranted with respect to this matter.  See 38 C.F.R. § 3.310.  See generally 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.

Hence, the AOJ should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Prior to obtaining the medical opinion sought, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

The claims file currently includes outpatient treatment records from the Loma Linda VA Health Care System (HCS), dated through January 23, 2014; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain from the Loma Linda VA HCS all outstanding pertinent treatment records of the Veteran, dated since January 23, 2014, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection remaining on appeal.  The AOJs letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following actions:
 
1.  Obtain from the Loma Linda VA HCS all outstanding pertinent treatment records of the Veteran, dated since January 23, 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the  examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include X-rays) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran currently has any diagnosed left knee disability(ies). 

Then, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service. 

If the physician concludes that any current left knee disability is not medically-related to service, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected degenerative disc disease of the lumbar spine, right lower extremity radiculopathy and degenerative joint disease of the right ankle.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted,  readjudicate the claim remaining on appeal in light of all pertinent evidence (to particularly include all that added to the record since the  last adjudication), and legal authority (to include 38 C.F.R. § 3.310, governing secondary service connection). 

7.  If the  benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate SSOC that includes citation to and discussion of 38 C.F.R. § 3.310 and all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


